Citation Nr: 1426006	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an acquired psychiatric disorder other than PTSD, to include as secondary to PTSD.

3.  Entitlement to service connection for bruxism, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from July 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is in the Virtual VA electronic claims processing system.  At the hearing, additional evidence was submitted and initial RO consideration of this evidence was waived.

Although the Veteran filed a claim for service connection for PTSD, the evidence reflects a different diagnosed psychiatric disorder.  Due to evidence of a different psychiatric disorder, his claim has been recharacterized to include all potential diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for an acquired psychiatric disorder other than PTSD and bruxism, and increased ratings for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When the claim is for service connection, the notice should address all five elements of the claim: (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, (4) disability rating, and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided the notice described above by way of a May 2011 pre-adjudication letter that informed him of the types of information and evidence necessary to substantiate the claim for service connection, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letter met the notification requirements set out for service connection in Dingess.

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To this end, service personnel and treatment records were obtained and all identified evidence was associated with the records.  In short, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  An adequate VA examination for PTSD was conducted and addressed all relevant criteria for diagnosing the disorder. 

The transcript of the April 2014 Travel Board hearing reflects that the undersigned Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge identified the material issues and elicited information from the Veteran which would be relevant to the elements of the claim.  Neither the Veteran nor his representative has asserted the hearing was inadequate.  Thus, the Veteran was not prejudiced by the hearing that was provided.

Legal Criteria and Analysis

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Service connection for PTSD also specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If a veteran's claimed stressor relates to an event in which he engaged in combat with the enemy, his lay testimony, alone, is sufficient to verify the claimed in-service stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id. 

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010). 

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  Thus, when a claimed stressor is not related to combat, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the Veteran's contention that he has PTSD is not supported by competent medical evidence.  According to the Veteran's hearing testimony, he has not received any treatment for PTSD, so the only medical evidence available to establish the presence of a diagnosis is the September 2011 VA examination.  The examiner reviewed the Veteran's claims file and stressors, and despite conceding the Veteran's stressors involved fear of hostile military, which satisfied the first element of experiencing a trauma, the psychologist ultimately found that the full criteria were not present for a clinical diagnosis of PTSD.

The Veteran was notified during the hearing of the importance of having a current diagnosis in support of his claim, but he neither identified nor submitted evidence of this nature.  As the VA examination report is competent, credible, probative, and unrefuted, the Board finds the Veteran does not have a valid diagnosis of PTSD.

As a preponderance of the evidence is against a finding that he has the claimed disability, service connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.


REMAND


The VA examinations of September 2011 were incomplete in that no opinions were offered regarding whether the diagnosed anxiety disorder was related to the Veteran's military service and whether the bruxism was secondary to the anxiety disorder.  Therefore, supplemental opinions are needed.

The Veteran's December 2010 notice of disagreement explicitly covered all adjudications of the June 2010 rating decision, which consisted of the denial of a rating in excess of 10 percent for the service-connected tinnitus and the grant of service connection for bilateral hearing loss.  The subsequent May 2011 statement of the case (SOC) only addressed a higher initial rating for hearing loss.  Since the Veteran has initiated an appeal for a higher rating for tinnitus, an SOC must be issued.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Finally, the Veteran testified that his hearing loss has worsened since his most recent VA examination.  Consequently, he must be afforded another examination in order to obtain current findings.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his attorney an SOC on the issue of an increased rating for tinnitus.  The Veteran should also be advised that, for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  

Should the Veteran or his attorney submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2.  Return the claims file to the psychologist who conducted the September 2011 VA examination, if she is available, for a supplemental opinion.  

a) Based on a review of the file, the following must be addressed:

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's anxiety disorder had its onset during service or is otherwise related to any event or incident of his service?

b) The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Return the claims file to the dentist who conducted the September 2011 VA examination, if he is available, for a supplemental opinion.  

a) Based on a review of the file, the following must be addressed:

* Is it at least as likely as not that the Veteran's bruxism was at least as likely as not (50 percent probability or greater) caused by the diagnosed anxiety disorder?

* Is it at least as likely as not that the Veteran's bruxism was aggravated (permanently worsened) by the diagnosed anxiety disorder?

b) The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  After completing the above, readjudicate the claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


